

SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 31, 2007,
is by and between Natural Nutrition, Inc., a Nevada corporation, with its
corporate headquarters located at 109 North Post Oak Lane, Suite 422, Houston,
Texas 77024 (the “Company”) and Cornell Capital Partners, L.P. (“Buyer”).
 
WHEREAS:
 
A.  The Company and Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.
 
B.  The Company has authorized a new secured convertible note of the Company, in
the form attached hereto as Exhibit A (the “Note”), which Note shall be
convertible into the Company’s common stock, par value $0.001 per share (the
“Common Stock” and as converted, the “Conversion Shares”), in accordance with
the terms of the Note.
 
C.  Buyer wishes to purchase, and the Company wishes to sell, upon the terms and
conditions stated in this Agreement, (i) the Note in the aggregate principal
amount of U.S. $9,292,894 and (ii) a warrant, in substantially the form attached
hereto as Exhibit B (the “Warrant”), to acquire 62,508,179 shares of Common
Stock (as exercised, collectively, the “Warrant Shares”).
 
D.  Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which the Company will agree to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.
 
E.  The Note, the Conversion Shares, the Warrant and the Warrant Shares
collectively are referred to herein as the “Securities”.
 
NOW, THEREFORE, the Company and Buyer hereby agree as follows:
 
1.  PURCHASE AND SALE OF NOTE AND WARRANT.
 
(a)  Purchase of Note and Warrant.
 
(i)  Note and Warrant. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6 and 7 below, on the Closing Date (as defined below), the
Company shall issue and sell to Buyer, and Buyer shall purchase from the
Company, (y) the Note in the principal amount of U.S. $9,292,894 and (z) the
Warrant to acquire the Warrant Shares (the “Closing”).
 

--------------------------------------------------------------------------------


(ii)  Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., EST time, on May 31, 2007 (or such other date as is mutually agreed
to by the Company and Buyer) after notification of satisfaction (or waiver) of
the conditions to the Closing set forth in Sections 6 and 7 below at the offices
of Sonnenschein Nath & Rosenthal, LLP, 101 JFK Parkway, Short Hills, New Jersey
07078.
 
(iii)  Purchase Price. The aggregate purchase price for the Note and the Warrant
to be purchased by Buyer at the Closing (the “Purchase Price”) shall be U.S.
$9,292,894.
 
(b)  Form of Payment. On the Closing Date, (i) Buyer shall pay the Purchase
Price to the Company for the Note and the Warrant to be issued and sold to Buyer
at the Closing, by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions and (ii) the Company shall deliver
to Buyer the Note in an aggregate principal amount of U.S. $9,292,894 along with
the Warrant to acquire the Warrant Shares, in each case duly executed on behalf
of the Company and registered in the name of Buyer.
 
2.  BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Buyer represents and warrants to the Company that:
 
(a)  No Public Sale or Distribution. Buyer is acquiring the Note and the Warrant
and, upon conversion of the Note and exercise of the Warrant, will acquire the
Conversion Shares issuable upon conversion of the Note and the Warrant Shares
issuable upon exercise of the Warrant, for investment purposes, as principal for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, Buyer does not agree to hold any of the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. Buyer is acquiring the Securities
hereunder in the ordinary course of its business. Buyer does not presently have
any agreement or understanding, directly or indirectly, with any Person (as
defined in Section 3(s)) to distribute any of the Securities.
 
(b)  Accredited Investor Status. At the time Buyer was offered the Securities,
it was, and at the date hereof it is, and on each date on which it exercises the
Note or the Warrant it will be, an “accredited investor” as defined in
Rule 501(a) under the 1933 Act. Buyer is not a registered broker-dealer under
Section 15 of the 1934 Act (as hereinafter defined).
 
(c)  Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.
 
(d)  Information. Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by Buyer. Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by Buyer or its advisors, if any,
or its representatives shall modify, amend or affect Buyer’s right to rely on
the Company’s representations and warranties contained herein. Buyer understands
that its investment in the Securities involves a high degree of risk. Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.
 
-2-

--------------------------------------------------------------------------------


(e)  No Governmental Review. Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
(f)  Transfer or Resale. Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) Buyer shall have delivered to the Company an opinion
of counsel, in a form reasonably acceptable to the Company, to the effect that
such Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder. The Securities
may be pledged in connection with a bona fide margin account or other loan or
financing arrangement secured by the Securities and such pledge of Securities
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and Buyer effecting a pledge of Securities shall not be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document (as
defined in Section 3(b)), including, without limitation, this Section 2(f).
 
(g)  Legends. Buyer understands that the certificates or other instruments
representing the Note and the Warrant and, until such time as the resale of the
Conversion Shares and the Warrant Shares have been registered under the 1933 Act
as contemplated by the Registration Rights Agreement, the stock certificates
representing the Conversion Shares and the Warrant Shares, except as set forth
below, shall bear any legend as required by the “Blue Sky” laws of any state and
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
 
-3-

--------------------------------------------------------------------------------


[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act (a “Registration
Event”), or (ii) in connection with a sale, assignment or other transfer, such
holder provides the Company with an opinion of counsel, in a form reasonably
acceptable to the Company, to the effect that such sale or transfer of the
Securities may be made without registration under the applicable requirements of
the 1933 Act, or (iii) following a sale of transfer of such Securities pursuant
to Rule 144 (assuming the transferor is not an affiliate of the Company), or
(iv) while such Securities are eligible for sale under Rule 144(k).
 
(h)  Validity; Enforcement. This Agreement and the Registration Rights Agreement
to which Buyer is a party have been duly and validly authorized, executed and
delivered by Buyer and constitute the legal, valid and binding obligations of
Buyer enforceable against Buyer in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(i)  No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the Registration Rights Agreement to which Buyer is a party and
the consummation by Buyer of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of Buyer or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Buyer is a party, or (iii) result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to Buyer, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of Buyer to perform its
obligations hereunder.
 
-4-

--------------------------------------------------------------------------------


(j)  Residency. Buyer is a resident of the jurisdiction specified below its
signature to this Agreement.
 
(k)  Independent Investment Decision. Buyer has independently evaluated the
merits of its decision to purchase Securities pursuant to the Transaction
Documents (as defined in Section 3(b)) and Buyer confirms that it has not relied
on the advice of the Company nor any other Buyer’s business and/or legal counsel
in making such decision.
 
(l)  Certain Trading Activities. Buyer has not directly or indirectly, nor has
any Person acting on behalf of or pursuant to any understanding with Buyer,
engaged in any Short Sales (as defined below) involving the Company’s
securities). For the purpose of this Agreement, “Short Sales” means all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Securities and Exchange Act of 1934, as amended (the “1934 Act”).
 
(m)  General Solicitation. Buyer is not purchasing the Securities as a result of
any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar.
 
(n)  Organization. Buyer is an entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization with the
requisite corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations thereunder.
 
3.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to Buyer that:
 
(a)  Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement expressly excludes Interactive Nutrition
International, Inc., a company organized under the laws of Canada (“INII”), but
includes any other joint venture or any other entity (i) in which the Company,
directly or indirectly, owns 50% or more of the outstanding capital stock or
holds an equity or similar interest representing 50% or more of the outstanding
equity or similar interest of such entity, (ii) that is a “significant
subsidiary” of the Company as defined under Regulation S-X of the 1934 Act or
(iii) in which the Company controls or operates all or part of the business,
operations or administration of such entity) are entities duly organized and
validly existing in good standing under the laws of the jurisdiction in which
they are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted. Each of the
Company and its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a Material Adverse
Effect. As used in this Agreement, “Material Adverse Effect” means any material
adverse effect on the business, properties, assets, operations, results of
operations, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries, taken as a whole, or on the transactions contemplated hereby
and the other Transaction Documents or by the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the Company to perform its obligations under the Transaction Documents. The
only Subsidiaries are: CSI Business Finance, Inc., a Texas corporation.
 
-5-

--------------------------------------------------------------------------------


(b)  Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Note, the Registration Rights Agreement, the Irrevocable Transfer Agent
Instructions (as defined in Section 5(b)), the Warrant and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Note and the
Warrant, the reservation for issuance and the issuance of the Conversion Shares
issuable upon conversion of the Note and the reservation for issuance and
issuance of Warrant Shares issuable upon exercise of the Warrant have been duly
authorized by the Company’s Board of Directors (the “Board”) and other than
(i) the filing of a Form D under Regulation D of the 1933 Act, (ii) the filing
with the SEC of one or more registration statements in accordance with the
requirements of the Registration Rights Agreement, (iii) such filings as are
required by the Principal Market (as defined below) and (iv) such filings
required under applicable securities or Blue Sky laws of the states of the
United States, no further filing, consent, or authorization is required by the
Company, the Board or its stockholders. This Agreement and the other Transaction
Documents of even date herewith have been duly executed and when delivered by
the Company will constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.
 
(c)  Issuance of Securities. The issuance of the Note and the Warrant are duly
authorized and are free from all taxes, liens and charges with respect to the
issue thereof. As of the Closing, a number of shares of Common Stock shall have
been duly authorized and reserved for issuance which equals 130% of the maximum
number of shares Common Stock issuable upon conversion of the Note (assuming
such conversion occurred at Closing) and upon exercise of the Warrant (assuming
such exercise occurred at Closing). Upon conversion in accordance with the Note
or exercise in accordance with the Warrant, as the case may be, the Conversion
Shares and the Warrant Shares, respectively, when issued, will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock. Based
in part upon the accuracy of the representations and warranties of Buyer set
forth in Article 2, issuance by the Company of the Securities is, or will be
upon issuance, exempt from registration under the 1933 Act.
 
(d)  No Conflicts. Except for those conflicts which are the subject of that
certain Waiver referenced in Section 6(d) hereto, the execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Note and the Warrant, and reservation
for issuance and issuance of the Conversion Shares and the Warrant Shares) will
not (i) result in a violation of any articles or certificate of incorporation,
articles or certificate of formation, any certificate of designations or other
constituent documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or Bylaws of the Company or any
of its Subsidiaries or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the OTC Bulletin Board as reported on Bloomberg Financial Markets
LP (the “Principal Market”)) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected; except in the case of each of clauses (ii)
and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
 
-6-

--------------------------------------------------------------------------------


(e)  Consents. Other than as contemplated in Section 3(b), the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof. All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date (other than those which the Company is
not required to obtain in accordance with the Transaction Documents until after
the Closing Date) and the Company and its Subsidiaries are unaware of any facts
or circumstances which might prevent the Company from obtaining or effecting any
of the registration, application or filings pursuant to the preceding sentence.
The Company is not in violation of the listing requirements of the Principal
Market and has no knowledge of any facts which would reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future.
 
(f)  Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that Buyer is acting solely in the capacity of an arm’s
length purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and that Buyer is not (i) an officer or director
of the Company, (ii) to the Company’s knowledge, an “affiliate” of the Company
(as defined in Rule 144 of the 1933 Act) or (iii) to the knowledge of the
Company, a “beneficial owner” of more than 10% of the shares of Common Stock (as
defined for purposes of Rule 13d-3 of the 1934 Act). The Company further
acknowledges that Buyer is not acting as a financial advisor or fiduciary of the
Company or any of its Subsidiaries (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to Buyer’s purchase of the Securities.
The Company further represents to Buyer that the Company’s decision to enter
into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives.
 
-7-

--------------------------------------------------------------------------------


(g)  No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities. The
Company shall pay, and hold Buyer harmless against, any liability, loss or
expense (including, without limitation, attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim. The Company has not engaged
any placement agent or other agent in connection with the sale of the
Securities.
 
(h)  No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings.
 
(i)  Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Note and the Warrant Shares
issuable upon exercise of the Warrant will increase in certain circumstances.
The Company further acknowledges that its obligation to issue Conversion Shares
upon conversion of the Note in accordance with this Agreement and the Note and
its obligation to issue the Warrant Shares upon exercise of the Warrant in
accordance with this Agreement and the Warrant, in each case, is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company.
 
(j)  Application of Takeover Protections; Rights Agreement. The Company and the
Board have taken all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under its Articles of Incorporation or the laws of the jurisdiction of its
formation which is or could become applicable to Buyer as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and Buyer’s ownership of the Securities.
The Company has not adopted a stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.
 
(k)  SEC Documents; Financial Statements. Since December 31, 2005, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the SEC pursuant to the reporting requirements of the
1934 Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). The Company has delivered to Buyer or its representatives
true, correct and complete copies of the SEC Documents not available on the
EDGAR system. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
Buyer which is not included in the SEC Documents, including, without limitation,
information referred to in Section 2(d) of this Agreement, contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made and not misleading.
 
-8-

--------------------------------------------------------------------------------


(l)  Absence of Certain Changes. Since December 31, 2006, there has been no
material adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries. Since December 31,
2006, the Company has not (i) declared or paid any dividends, (ii) sold any
assets, individually or in the aggregate, in excess of $100,000 outside of the
ordinary course of business or (iii) had capital expenditures, individually or
in the aggregate, in excess of $100,000. The Company has not taken any steps to
seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. The Company and its Subsidiaries,
individually and on a consolidated basis, will not, after giving effect to the
transactions contemplated hereby to occur at the Closing, be Insolvent (as
defined below). For purposes of this Section 3(l), “Insolvent” means, with
respect to any Person (as defined in Section 3(s)), (i)  the present fair
saleable value of such Person’s assets is less than the amount required to pay
such Person’s total Indebtedness (excluding the Note and all other indebtedness
of the Company to the Buyer) (as defined in Section 3(s)), (ii) such Person is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, (iii) such Person
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature or (iv) such Person has unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.
 
(m)  No Undisclosed Events, Liabilities, Developments or Circumstances. No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form SB-2 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.
 
-9-

--------------------------------------------------------------------------------


(n)  Conduct of Business; Regulatory Permits. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or Bylaws or their organizational charter or
bylaws, respectively. Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except for possible violations which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, the Company is
not in violation of any of the rules, regulations or requirements of the
Principal Market and has no knowledge of any facts or circumstances that would
reasonably lead to delisting or suspension of the Common Stock by the Principal
Market in the foreseeable future. Since December 31, 2005, (i) trading in the
Common Stock has not been suspended by the SEC or the Principal Market and
(ii) the Company has received no communication, written or oral, from the SEC or
the Principal Market regarding the suspension or delisting of the Common Stock
from the Principal Market. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.
 
(o)  Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
 
(p)  Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.
 
(q)  Transactions With Affiliates. Except as set forth in the SEC Documents
filed at least ten (10) days prior to the date hereof, that certain Agreement
referenced in Section 7(o), and other than the grant of stock options or the
issuance of Common Stock or Series A preferred stock as disclosed in the SEC
Documents, none of the officers, directors or employees of the Company or any of
its Subsidiaries is presently a party to any transaction with the Company or any
of its Subsidiaries (other than for ordinary course services as employees,
officers or directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
 
-10-

--------------------------------------------------------------------------------


(r)  Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) Ten Billion (10,000,000,000) shares of Common
Stock, of which as of the date hereof, 17,904,650 shares of Common Stock are
issued and outstanding, up to Ten Million (10,000,000) shares of Common Stock
are reserved for issuance pursuant to the Company’s stock option and purchase
plans (of which approximately 5,000,000 remain available for future issuances),
approximately 1,953,000 shares are reserved for issuance pursuant to securities
(other than the Note and the Warrant) exercisable or exchangeable for, or
convertible into, shares of Common Stock and 95,237 shares of preferred stock
are issued and outstanding. All of such outstanding shares have been, or upon
issuance will be, validly issued and are fully paid and nonassessable. Except as
disclosed in the SEC Documents: (i) none of the Company’s capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company or any of its
Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to the Registration Rights
Agreement); (vi) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries;
(vii) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii) the
Company does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (ix) the Company and its
Subsidiaries have no liabilities or obligations required to be disclosed in the
SEC Documents but not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or would not have
a Material Adverse Effect. The Company has furnished to Buyer true, correct and
complete copies of the Company’s Articles of Incorporation, as amended and as in
effect on the date hereof (the “Articles of Incorporation”), and the Company’s
Bylaws, as amended and as in effect on the date hereof (the “Bylaws”), and the
terms of all securities convertible into, or exercisable or exchangeable for,
shares of Common Stock and the material rights of the holders thereof in respect
thereto. The SEC Documents, including the Company’s Annual Report for the fiscal
year ended December 31, 2006 on Form 10-KSB as filed with the SEC on April 13,
2007, sets forth the shares of Common Stock owned beneficially or of record and
Common Stock Equivalents (as defined below) held by each director and executive
officer.
 
-11-

--------------------------------------------------------------------------------


(s)  Indebtedness and Other Contracts. Except as disclosed in the SEC Documents,
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness, (ii) is a party to any contract, agreement or instrument, the
violation of which, or default under which, by the other party(ies) to such
contract, agreement or instrument could reasonably be expected to result in a
Material Adverse Effect, (iii) is in violation of any term of or in default
under any contract, agreement or instrument relating to any Indebtedness, except
where such violations and defaults would not result, individually or in the
aggregate, in a Material Adverse Effect, or (iv) is a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. The SEC Documents provide a detailed description of the material
terms of any such outstanding Indebtedness. For purposes of this Agreement:
(x) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with generally accepted accounting principles
(other than trade payables entered into in the ordinary course of business),
(C) all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations (as defined
below) in respect of indebtedness or obligations of others of the kinds referred
to in clauses (A) through (G) above; (y) “Contingent Obligation” means, as to
any Person, any direct or indirect liability, contingent or otherwise, of that
Person with respect to any indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto; and (z) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
-12-

--------------------------------------------------------------------------------


(t)  Absence of Litigation. Except as set forth in the SEC Documents, there is
no action, suit, proceeding or investigation before or by the Principal Market,
any court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries, the Common Stock or any of the Company’s
Subsidiaries or any of the Company’s or its Subsidiaries’ officers or directors,
whether of a civil or criminal nature or otherwise.
 
(u)  Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.
 
(v)  Employee Relations. (i) Neither the Company nor any of its Subsidiaries is
a party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary. To the knowledge
of the Company, no executive officer of the Company or any of its Subsidiaries
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.
 
(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
(w)  Title. Except as disclosed in the SEC Documents, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all liens, encumbrances and defects except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.
 
-13-

--------------------------------------------------------------------------------


(x)  Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, service marks and all
applications and registrations therefor, trade names, patents, patent rights,
copyrights, original works of authorship, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights (“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted. None of the Company’s registered, or applied for,
Intellectual Property Rights have expired or terminated or have been abandoned,
or are expected to expire or terminate or expected to be abandoned, within three
years from the date of this Agreement. The Company does not have any knowledge
of any infringement by the Company or its Subsidiaries of Intellectual Property
Rights of others. There is no claim, action or proceeding being made or brought,
or to the knowledge of the Company, being threatened, against the Company or any
of its Subsidiaries regarding its Intellectual Property Rights. The Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.
 
(y)  Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(z)  Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
(aa)  Investment Company. The Company is not, and upon consummation of the sale
of the Securities will not be, an “investment company”, a company controlled by
an “investment company” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company” as such terms are defined
in the Investment Company Act of 1940, as amended.
 
-14-

--------------------------------------------------------------------------------


(bb)  Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.
 
(cc)  Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure. Since December 31, 2006, neither the Company nor
any of its Subsidiaries have received any notice or correspondence from any
accountant identifying a material weakness in any part of the system of internal
accounting controls of the Company or any of its Subsidiaries which is not
specified in the Company’s Annual Report on Form 10-KSB for the fiscal year
ended December 31, 2006.
 
(dd)  Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.
 
(ee)  Ranking of Note. Except for Indebtedness to the Buyer, no Indebtedness of
the Company is senior to or ranks pari passu with the Note in right of payment,
whether with respect of payment of redemptions, interest, damages or upon
liquidation or dissolution or otherwise.
 
(ff)  Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to Buyer hereunder will
be, or will have been, fully paid or provided for by the Company, and all laws
imposing such taxes will be or will have been complied with.
 
-15-

--------------------------------------------------------------------------------


(gg)  Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.
 
(hh)  U.S. Real Property Holding Corporation. The Company is not, nor has ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Buyer’s request.
 
(ii)  Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided Buyer or their agents or counsel with any
information that constitutes material, nonpublic information concerning the
Company or its Subsidiaries other than the existence of the transactions
contemplated by this Agreement or the other Transaction Documents. The Company
understands and confirms that Buyer will rely on the foregoing representations
in effecting transactions in securities of the Company. All disclosure provided
to Buyer regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Each press release issued by the Company or any of its
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
(jj)  INII. Notwithstanding the exclusion of INII as a “Subsidiary” for purposes
of this Agreement, the Company hereby represents and warrants, and the Buyer
hereby acknowledges, that INII has incurred significant corporate tax
liabilities (the “INII Tax Liability”) which has resulted in the imposition of
certain tax liens (the “INII Tax Liens”) as disclosed in the audited financial
statements of INII attached to this Agreement as Exhibit I. Furthermore, the
Company hereby represents and warrants and the Buyer acknowledges that INII has
also incurred significant pre-receivership vendor debt (the “INII Vendor Debt”)
which, together with the INII Tax Liability, is estimated by the Company to be
approximately Cdn $3,000,000. Such INII Vendor Debt is also disclosed in the
audited financial statements of INII attached to this Agreement as Exhibit I.
The Company represents and warrants that, to the best of its knowledge after due
inquiry with legal counsel and assuming the Company purchases the INII Secured
Note, upon a foreclosure of INII’s assets by the Company under applicable
Canadian law and the value of INII’s assets is less than the obligations owed
under the INII Secured Note, the Company would likely acquire INII’s assets free
of the INII Tax Liability and the INII Vendor Debt. For purposes of this
Agreement, the term “INII Secured Note” means that certain Convertible
Promissory Note, dated March 31, 2004, originally issued to Nesracorp Inc.
(under its former name Interactive Nutrition, Inc.) jointly by Bio-One
Corporation and INII in the principal amount of $15,000,000 (as such note may be
amended from time to time), which note is simultaneous herewith being purchased
by the Company. The current outstanding balance of principal and accrued and
unpaid interest (through the date hereof) under the INII Secured Note is
approximately $11,375,500.
 
-16-

--------------------------------------------------------------------------------


4.  COVENANTS.
 
(a)  Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
(b)  Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to Buyer
at the Closing pursuant to this Agreement under applicable securities or Blue
Sky laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to Buyer
on or prior to the Closing Date. The Company shall make all filings and reports
relating to the offer and sale of the Securities required under applicable
securities or Blue Sky laws of the states of the United States following the
Closing Date.
 
(c)  Reporting Status. Until the date on which the Investor (as defined in the
Registration Rights Agreement) shall have sold all the Conversion Shares and
Warrant Shares and the Note or Warrant are not outstanding (the “Reporting
Period”), the Company shall file all reports required to be filed with the SEC
pursuant to the 1934 Act, and the Company shall not terminate its status as an
issuer required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would otherwise permit such termination.
 
(d)  Use of Proceeds. The Company will use the proceeds from the sale of the
Securities to purchase the INII Secured Note and for general corporate and for
working capital purposes, provided, however, that the Company may not use the
proceeds from the sale of the Securities for (i) the repayment of any other
outstanding Indebtedness of the Company or any of its Subsidiaries, other than
trade payables incurred in the ordinary course of business, or (ii) the
redemption or repurchase of any of its or its Subsidiaries’ equity securities.
 
(e)  Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
(as defined below) after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-K or 10-KSB, any interim reports or any consolidated balance
sheets, income statements, stockholders’ equity statements and/or cash flow
statements for any period other than annual, any Current Reports on Form 8-K and
any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (ii) on the same day as the release thereof, if not
publicly filed, facsimile or e-mailed copies of all press releases issued by the
Company or any of its Subsidiaries, and (iii) copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders. As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of Newark, New Jersey
are authorized or required by law to remain closed.
 
-17-

--------------------------------------------------------------------------------


(f)  Listing. Upon request from time to time from Buyer, the Company shall
promptly secure the listing of all of the Registrable Securities (as defined in
the Registration Rights Agreement) upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
(subject to official notice of issuance) and shall maintain such listing of all
Registrable Securities from time to time issuable under the terms of the
Transaction Documents. The Company shall maintain the authorization of the
Common Stock for quotation on the Principal Market. Neither the Company nor any
of its Subsidiaries shall take any action which would be reasonably expected to
result in the delisting or suspension of the Common Stock on the Principal
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(f).
 
(g)  Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by Buyer or its investment advisor) relating to or arising out
of the transactions contemplated hereby. The Company shall pay, and hold Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim against Buyer relating to any such payment. Except as otherwise
set forth in the Transaction Documents, each party to this Agreement shall bear
its own expenses in connection with the sale of the Securities to Buyer.
Notwithstanding the foregoing, at the Closing the Company shall pay (i) the fees
and expenses of each of Sonnenschein Nath & Rosenthal LLP, U.S. counsel to Buyer
and Buyer’s Canadian counsel, incurred in connection with the transactions
contemplated by this Agreement, (ii) to Buyer (or its designee) a non-refundable
commitment fee in the amount of ten percent (10%) of the face amount of the
Note, and (iii) to Buyer a non-refundable fee in the amount of U.S. $75,000.00
to defray Buyer’s due diligence and other costs relating to the transactions
contemplated by this Agreement. Buyer may satisfy any or all of the foregoing
obligations at the Closing by withholding such amounts from the purchase price
for the Note and Warrant otherwise payable to the Company at the Closing.
 
(h)  Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(f) hereof; provided that an
Investor and its pledgee shall be required to comply with the provisions of
Section 2(f) hereof in order to effect a sale, transfer or assignment of
Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor.
 
-18-

--------------------------------------------------------------------------------


(i)  Disclosure of Transactions and Other Material Information. On or before
8:30 a.m., EST, on the fourth (4th) Business Day following the date of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules to this Agreement), the form of the Note, the form of Warrant
and the form of the Registration Rights Agreement) as exhibits to such filing
(including all attachments, the “8-K Filing”). From and after the filing of the
8-K Filing with the SEC, Buyer shall not be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of its respective officers, directors, employees or agents, that is not
disclosed in the 8-K Filing. The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents, not to, provide Buyer with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the filing of
the 8-K Filing with the SEC without the express written consent of Buyer or as
may be required under the terms of the Transaction Documents. If Buyer has, or
believes it has, received any such material, nonpublic information regarding the
Company or any of its Subsidiaries, it shall provide the Company with written
notice thereof. The Company shall, within five (5) Trading Days (as defined in
the Note) of receipt of such notice, make public disclosure of such material,
nonpublic information. In the event of a breach of the foregoing covenant by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees and agents, in addition to any other remedy provided herein
or in the Transaction Documents, Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents. Buyer shall have no liability to the Company,
its Subsidiaries, or any of its or their respective officers, directors,
employees, stockholders or agents for any such disclosure. Subject to the
foregoing, neither the Company, its Subsidiaries nor Buyer shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of Buyer, to make any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) Buyer
shall be consulted by the Company in connection with any such press release or
other public disclosure prior to its release). Without the prior written consent
of Buyer, neither the Company nor any of its Subsidiaries or affiliates shall
disclose the name of Buyer in any filing, announcement, release or otherwise,
unless such disclosure is required by law, regulation or the Principal Market.
 
(j)  Restriction on Redemption and Cash Dividends. So long as the Note remains
outstanding, the Company shall not, directly or indirectly, redeem, purchase or
declare or pay any cash dividend or distribution on, any shares of its Common
Stock or any other shares of its capital stock, without the prior express
written consent of Buyer.
 
-19-

--------------------------------------------------------------------------------


(k)  Additional Notes; Variable Securities; Dilutive Issuances. So long as the
Note remains outstanding, the Company will not issue any Note other than to
Buyer as contemplated hereby and the Company shall not issue any other
securities that would cause a breach or default under the Note. For so long as
the Note or Warrant remain outstanding, the Company shall not, in any manner,
issue or sell any rights, warrants or options to subscribe for or purchase
Common Stock or directly or indirectly convertible into or exchangeable or
exercisable for Common Stock at a price which varies or may vary with the market
price of the Common Stock, including by way of one or more reset(s) to any fixed
price (other than pursuant to antidilution provisions) unless the conversion,
exchange or exercise price of any such security cannot be less than the then
applicable Conversion Price (as defined in the Note) with respect to the Common
Stock into which the Note is convertible or the then applicable Exercise Price
(as defined in the Warrant) with respect to the Common Stock into which the
Warrant is exercisable. For long as the Note or Warrant remain outstanding, the
Company shall not, in any manner, enter into or affect any Dilutive Issuance (as
defined in the Note) if the effect of such Dilutive Issuance is to cause the
Company to be required to issue upon conversion of the Note or exercise of the
Warrant any shares of Common Stock in excess of that number of shares of Common
Stock which the Company may issue upon conversion of the Note and exercise of
the Warrant without breaching the Company’s obligations under the rules or
regulations of the Eligible Market (as defined in the Registration Rights
Agreement).
 
(l)  Corporate Existence. So long as the Note remains outstanding, the Company
shall not be party to any Fundamental Transaction (as defined in the Note)
unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Note and the Warrant.
 
(m)  Reservation of Shares. So long as the Note or Warrant remain outstanding,
the Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than 130% of the number of shares
of Common Stock issuable upon conversion of all of the Note and issuable upon
exercise of the Warrant then outstanding (without taking into account any
limitations on the conversion of the Note or exercise of the Warrant set forth
in the Note and Warrant, respectively).
 
(n)  Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
 
(o)  Additional Issuances of Securities.
 
(i) For purposes of this Section 4(o), the following definitions shall apply.
 
(1)  “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.
 
-20-

--------------------------------------------------------------------------------


(2)  “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
(3)  “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.
 
(ii) From the date the Company receives a Registration Request (as defined in
the Registration Rights Agreement) until the date that is thirty (30) calendar
days following the Effective Date (as defined in the Registration Rights
Agreement), the Company will not, directly or indirectly, offer, sell (only if
the sales price is less than the Conversion Price as defined in the Note), grant
any option to purchase (only if the sales price is less than the Conversion
Price as defined in the Note), or otherwise dispose of (or announce any offer,
sale, grant or any option to purchase or other disposition of) any of its or its
Subsidiaries’ equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
Equivalents (any such offer, sale, grant, disposition or announcement being
referred to as a “Subsequent Placement”).
 
(iii) So long as the Note is outstanding, the Company will not, directly or
indirectly, effect any Subsequent Placement unless the Company shall have first
complied with this Section 4(o)(iii).
 
(1)  The Company shall deliver to Buyer a written notice (the “Offer Notice”) of
any proposed or intended issuance or sale or exchange (the “Offer”) of the
securities being offered (the “Offered Securities”) in a Subsequent Placement,
which Offer Notice shall (w) identify and describe the Offered Securities,
(x) describe the price and other terms upon which they are to be issued, sold or
exchanged, and the number or amount of the Offered Securities to be issued, sold
or exchanged, (y) identify the persons or entities (if known) to which or with
which the Offered Securities are to be offered, issued, sold or exchanged and
(z) offer to issue and sell to or exchange with Buyer at least 50% of the
Offered Securities (the “Basic Amount”).
 
(2)  To accept an Offer, in whole or in part, Buyer must deliver a written
notice to the Company prior to the end of the seventh (7th) Business Day after
Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of Buyer’s Basic Amount that Buyer elects to purchase (the “Notice of
Acceptance”).
 
(3)  The Company shall have ten (10) Business Days from the expiration of the
Offer Period above to (i) offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by
Buyer (the “Refused Securities”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement (as defined below), and
(b) either (x) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the SEC on a Current Report on
Form 8-K with such Subsequent Placement Agreement and any documents contemplated
therein filed as exhibits thereto (the “Offer 8-K”). In the event of a breach of
the foregoing covenant by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees and agents, in addition to any
other remedy provided herein or in the Transaction Documents, Buyer shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. Buyer shall have no
liability to the Company, its Subsidiaries, or any of its or their respective
officers, directors, employees, stockholders or agents for any such disclosure.
 
-21-

--------------------------------------------------------------------------------


(4)  In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(o)(iii)(3) above), then Buyer may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that Buyer elected to purchase pursuant to
Section 4(o)(iii)(2) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyer pursuant to Section 4(o)(iii)(3) above prior to such reduction)
and (ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that Buyer so elects to reduce the number or amount of
Offered Securities specified in its Notice of Acceptance, the Company may not
issue, sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to Buyer in
accordance with Section 4(o)(iii)(1) above.
 
(5)  Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, Buyer shall acquire from the Company, and the Company
shall issue to Buyer, the number or amount of Offered Securities specified in
the Notices of Acceptance, as reduced pursuant to Section 4(o)(iii)(3) above if
Buyer have so elected, upon the terms and conditions specified in the Offer. The
purchase by Buyer of any Offered Securities is subject in all cases to the
preparation, execution and delivery by the Company and Buyer of a purchase
agreement relating to such Offered Securities reasonably satisfactory in form
and substance to Buyer and its counsel.
 
(6)  Any Offered Securities not acquired by Buyer or other persons in accordance
with Section 4(o)(iii)(3) above may not be issued, sold or exchanged until they
are again offered to Buyer under the procedures specified in this Agreement.
 
(iv) The restrictions contained in subsections (ii) and (iii) of this
Section 4(o) shall not apply in connection with the issuance of any Excluded
Securities (as defined in the Note).
 
-22-

--------------------------------------------------------------------------------


(p)  Additional Registration Statements. Until the Effective Date (as defined in
the Registration Rights Agreement), the Company will not file a registration
statement under the 1933 Act relating to securities that are not the Securities,
other than Excluded Securities (as defined in the Note).
 
(q)  Lock-Up Agreements. The Company shall not amend, waive or modify the
Lock-Up Agreements without the written consent of Buyer.
 
5.  REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(a)  Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Note and the Warrant in which the
Company shall record the name and address of the Person in whose name the Note
and the Warrant have been issued (including the name and address of each
transferee), the principal amount of Note held by such Person, the number of
Conversion Shares issuable upon conversion of the Note and the number of Warrant
Shares issuable upon exercise of the Warrant held by such Person. The Company
shall keep the register open and available at all times during business hours
for inspection of Buyer or its legal representatives upon reasonable notice.
 
(b)  Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of Buyer or its
nominee(s), for the Conversion Shares and the Warrant Shares issued at the
Closing or upon conversion of the Note or exercise of the Warrant in such
amounts as specified from time to time by Buyer to the Company upon conversion
of the Note or exercise of the Warrant in the form of Exhibit D attached hereto
(the “Irrevocable Transfer Agent Instructions”). The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b), and stop transfer instructions to give effect to
Section 2(g) hereof, will be given by the Company to its transfer agent, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents. Upon a Registration Event or if Buyer effects a
sale, assignment or transfer of the Securities in accordance with Section 2(f),
the Company shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by Buyer to effect such sale,
transfer or assignment and, with respect to any transfer, shall permit the
transfer. In the event that a Registration Event has occurred or such sale,
assignment or transfer involves Conversion Shares or Warrant Shares sold,
assigned or transferred pursuant to an effective registration statement or
pursuant to Rule 144, the transfer agent shall issue such Securities to Buyer,
assignee or transferee, as the case may be, without any restrictive legend. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to Buyer. Accordingly, the Company acknowledges that the remedy
at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that Buyer shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.
 
-23-

--------------------------------------------------------------------------------


6.  CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
Closing Date. The obligation of the Company hereunder to issue and sell the Note
and the related Warrant to Buyer at the Closing is subject to the satisfaction,
at or before the Closing Date, of each of the following conditions, provided
that these conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion by providing Buyer with prior
written notice thereof:
 
(a) Buyer shall have executed each of the Transaction Documents to which it is a
party and delivered the same to the Company.
 
(b) Buyer shall have delivered to the Company the Purchase Price for the Note
and the related Warrant being purchased by Buyer at the Closing by wire transfer
of immediately available funds pursuant to the wire instructions provided by the
Company.
 
(c) The representations and warranties of Buyer shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specific
date), and Buyer shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Buyer at or prior to
the Closing Date.
 
(d) The Company and Buyer shall have entered into a Waiver substantially in the
form of Exhibit J hereto.
 
7.  CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE.
 
Closing Date. The obligation of Buyer hereunder to purchase the Note and the
related Warrant at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for Buyer’s sole benefit and may be waived by Buyer at any time
in its sole discretion by providing the Company with prior written notice
thereof:
 
(a) (i) The Company shall have entered into a security agreement and a pledge
agreement with Buyer in forms satisfactory to Buyer, and (ii) INII shall have
entered into a security agreement and a guaranty with Buyer in forms
satisfactory to Buyer.
 
(b) The Company shall have duly executed and delivered to Buyer (i) each of the
Transaction Documents and (ii) the Note, being purchased by Buyer at the Closing
pursuant to this Agreement, and (iii) the Warrant being purchased by Buyer at
the Closing pursuant to this Agreement.
 
(c) Buyer shall have received the opinion of counsel of Kirkpatrick & Lockhart
Preston Gates Ellis LLP, dated as of the Closing Date, in substantially the form
of Exhibit E attached hereto.
 
-24-

--------------------------------------------------------------------------------


(d) The Company shall have delivered to Buyer a copy of the Irrevocable Transfer
Agent Instructions, in the form of Exhibit D attached hereto, which instructions
shall have been delivered to and acknowledged in writing by the Company’s
transfer agent.
 
(e) The Company shall have delivered to Buyer a true copy of a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in such entity’s jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction, as of a date within
fifteen (15) Business Days prior to the Closing Date.
 
(f) The Company shall have delivered to Buyer a true copy of a certificate
evidencing the Company’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company conducts business, as of a date within fifteen
(15) Business Days prior to the Closing Date.
 
(g) The Company shall have delivered to Buyer a certified copy of the Articles
of Incorporation as certified by the Secretary of State of the State of Nevada
within five (5) Business Days prior to the Closing Date.
 
(h) The Company shall have delivered to Buyer a certificate, executed by the
Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Board in a form
reasonably acceptable to Buyer, (ii) the Articles of Incorporation and (iii) the
Bylaws, each as in effect at the Closing, in the form attached hereto as
Exhibit F.
 
(i) The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specific date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date. Buyer shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by Buyer in the form attached hereto as Exhibit G.
 
(j) The Company shall have delivered to Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five (5) days prior to the Closing Date.
 
(k) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.
 
-25-

--------------------------------------------------------------------------------


(l) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.
 
(m) Buyer shall have received lock-up agreements in the form attached hereto as
Exhibit H (the “Lock-Up Agreements”), duly executed and delivered by the senior
management of the Company (collectively, “Management”), which limits the rights
of Management to sell or transfer Common Stock of the Company until the Note is
repaid in full.
 
(n) That certain secured convertible debenture (the “Cornell Debenture”), dated
September 9, 2005, issued by the Company to Buyer (as filed within the SEC as
Exhibit 99.4 to the Company’s Current Report on Form 8-K on September 13, 2005)
shall have been amended in a form satisfactory to Buyer, including extending the
maturity date thereof to June 1, 2012.
 
(o) The Company shall have entered into (i) an Employment Agreement with Fred
Zeidman and (ii) an Agreement with Timothy J. Connolly an individual, relating
to the payment to Turnaround Partners, Inc., an affiliate of the Company, of
shares of common stock of INII representing ten percent (10%) of the common
stock of INII outstanding as of the date of this Agreement, in each case in a
form acceptable to Buyer and subject to any additional conditions agreed to in
advance by the parties hereto.
 
(p) The Company shall have delivered to Buyer such other documents relating to
the transactions contemplated by this Agreement as Buyer or its counsel may
reasonably request.
 
8.  TERMINATION. In the event that the Closing shall not have occurred with
respect to Buyer on or before five (5) Business Days from the date hereof due to
the Company’s or Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated pursuant to this
Section 8, due to the failure of the Company to satisfy the conditions to
Closing set forth in Section 7, the Company shall remain obligated to reimburse
the non-breaching Buyer for its expenses described in Section 4(g) above.
 
9.  MISCELLANEOUS.
 
(a)  Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New Jersey, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New Jersey or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New Jersey. Each party
hereby irrevocably submits to the exclusive jurisdiction of the Superior Court
of New Jersey, sitting in Hudson County and the United States District Court for
the District of New Jersey sitting in Newark, New Jersey for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
-26-

--------------------------------------------------------------------------------


(b)  Counterparts. This Agreement may be executed in two (2) or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c)  Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d)  Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)  Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between Buyer,
the Company, their affiliates and Persons acting on their behalf with respect to
the matters discussed herein, and this Agreement, the other Transaction
Documents and the instruments referenced herein and therein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor Buyer makes any representation, warranty, covenant or undertaking
with respect to such matters. No provision of this Agreement may be amended
other than by an instrument in writing signed by the Company and Buyer, and any
amendment to this Agreement made in conformity with the provisions of this
Section 9(e) shall be binding on Buyer and all holders of Securities, as
applicable. No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought. The Company has
not, directly or indirectly, made any agreements with Buyer relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement,
Buyer has not made any commitment or promise or has any other obligation to
provide any financing to the Company or otherwise.
 
-27-

--------------------------------------------------------------------------------


(f)  Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
 
If to the Company:

 
    Natural Nutrition, Inc.
    109 North Post Oak Lane, Suite 422
                    Houston, Texas 77024
                    Telephone: (713) 621-2737
                    Facsimile: (713) 586-6678
                    Attention: Timothy J. Connolly, Chief Executive Officer
 
Copy to:
 
    Kirkpatrick & Lockhart Preston Gates Ellis LLP
                    201 S. Biscayne Blvd., Suite 2000
                    Miami, FL 33131-2399
                    Telephone: (305) 539-3300
                    Facsimile: (305) 358-7095
                    Attention: Clayton E. Parker, Esq.
 
If to the Transfer Agent:
 
    Worldwide Stock Transfer, LLC
                    855 Queen Anne Road
                    Teaneck, NJ 07666
                    Telephone: (201) 357-8650
                    Facsimile: (201) 357-8648
                    Attention: Yonah J. Kopstick
 
If to Buyer, to its address and facsimile number set forth below its signature
to this Agreement,
 
with a copy (for informational purposes only) to:

 
    Sonnenschein Nath & Rosenthal, LLP
                    101 JFK Parkway
                    Short Hills, New Jersey 07078
                    Telephone: (973) 912-7173
                    Facsimile:(973) 912-7199
                    Attention: John L. Cleary II, Esq.
 
-28-

--------------------------------------------------------------------------------


or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
 
(g)  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Note or the Warrant. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of Buyer (unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the Note
and the Warrant). Buyer may assign some or all of its rights hereunder without
the consent of the Company, in which event such assignee shall be deemed to be
Buyer hereunder with respect to such assigned rights.
 
(h)  No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i)  Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and Buyer contained in Sections 2
and 3 and the agreements and covenants set forth in Sections 4, 5 and 9 shall
survive the Closing and the delivery and exercise of Securities, as applicable.
Buyer shall be responsible only for its own representations, warranties,
agreements and covenants hereunder.
 
(j)  Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k)  Indemnification. In consideration of Buyer’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless Buyer and each other
holder of the Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by Buyer pursuant to Section 4(i)
or (iv) the status of Buyer or holder of the Securities as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents.
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 9(k)
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.
 
-29-

--------------------------------------------------------------------------------


(l)  No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m)  Remedies. Buyer and each holder of the Securities shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to Buyer. The Company therefore agrees that Buyer shall be
entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security.
 
(n)  Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever Buyer exercises a right, election, demand or option under a
Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
-30-

--------------------------------------------------------------------------------


(o)  Payment Set Aside. To the extent that the Company makes a payment or
payments to Buyer hereunder or pursuant to any of the other Transaction
Documents or Buyer enforce or exercise their rights hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.
 
[Signature Page Follows]
 


-31-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Securities Purchase Agreement to be duly executed as of the date
first written above.
 

       
COMPANY:
 
NATURAL NUTRITION, INC.
 
   
   
    By:   /s/ Timothy J. Connolly  

--------------------------------------------------------------------------------

Name: Timothy J. Connolly
Title: Chief Executive Officer

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Securities Purchase Agreement to be duly executed as of the date
first written above.
 

       
CORNELL CAPITAL PARTNERS, L.P.
 
BY: YORKVILLE ADVISORS, LLC
ITS: INVESTMENT MANAGER
 
   
   
    By:   /s/ Troy Rillo   

--------------------------------------------------------------------------------

Name: Troy Rillo
Title: Senior Managing Director

 

       
Address: 101 Hudson Street, Suite 3700
      Jersey City, NJ 07302
          Attn: Mark Angelo and Troy Rillo
 



 

--------------------------------------------------------------------------------


EXHIBITS
 
Exhibit A Form of Note
Exhibit B Form of Warrant
Exhibit C Form of Registration Rights Agreement
Exhibit D Form of Irrevocable Transfer Agent Instructions
Exhibit E Form of Company Counsel Opinion
Exhibit F Form of Secretary’s Certificate
Exhibit G Form of Officer’s Certificate
Exhibit H Form of Lock-Up Agreement
Exhibit I Audited Financial Statements of INII
Exhibit J Waiver and Consent



--------------------------------------------------------------------------------




Exhibit A


[Form of Note]


Exhibit B


[Form of Warrant]


Exhibit C


[Form of Registration Rights Agreement]


Exhibit D


[Form of Irrevocable Transfer Agent Instructions]


Exhibit E


[Form of Company Counsel Opinion]


Exhibit F


[Form of Secretary’s Certificate]


Exhibit G


[Form of Officer’s Certificate]


Exhibit H


[Form of Lock-Up Agreement]



--------------------------------------------------------------------------------


Exhibit I


[v077691_ex10-1ax1x1.jpg]


--------------------------------------------------------------------------------

[v077691_ex10-1ax2x1.jpg]


--------------------------------------------------------------------------------

[v077691_ex10-1ax3x1.jpg]


--------------------------------------------------------------------------------

[v077691_ex10-1ax4x1.jpg]


--------------------------------------------------------------------------------

[v077691_ex10-1ax5x1.jpg]


--------------------------------------------------------------------------------

[v077691_ex10-1ax6x1.jpg]


--------------------------------------------------------------------------------

[v077691_ex10-1ax7x1.jpg]


--------------------------------------------------------------------------------

[v077691_ex10-1ax8x1.jpg]


--------------------------------------------------------------------------------

[v077691_ex10-1ax9x1.jpg]


--------------------------------------------------------------------------------

[v077691_ex10-1ax10x1.jpg]


--------------------------------------------------------------------------------

[v077691_ex10-1ax11x1.jpg]


--------------------------------------------------------------------------------

[v077691_ex10-1ax12x1.jpg]


--------------------------------------------------------------------------------

[v077691_ex10-1ax13x1.jpg]


--------------------------------------------------------------------------------

[v077691_ex10-1ax14x1.jpg]


--------------------------------------------------------------------------------

[v077691_ex10-1ax15x1.jpg]


--------------------------------------------------------------------------------

[v077691_ex10-1ax16x1.jpg]


--------------------------------------------------------------------------------

[v077691_ex10-1ax17x1.jpg]


--------------------------------------------------------------------------------




Exhibit J


[Form of Waiver and Consent]

 

--------------------------------------------------------------------------------


 
 
LOCK UP AGREEMENT
 
The undersigned hereby agrees that for a period commencing on May 31, 2007 and
expiring on the earlier of (a) the date which is ten (10) days after the date
that all amounts owed to Cornell Capital Partners, LP (the “Investor”) by
Natural Nutrition, Inc., a Nevada corporation (the “Company”) have been fully
paid and (b) the date upon which he shall cease to be an officer or director of
the Company (the “Lock-up Period”), he will not, directly or indirectly, without
the prior written consent of the Investor, issue, offer, agree or offer to sell,
sell, grant an option for the purchase or sale of, transfer, pledge, assign,
hypothecate, distribute or otherwise encumber or dispose of any securities of
the Company, including common stock or options, rights, warrants or other
securities underlying, convertible into, exchangeable or exercisable for or
evidencing any right to purchase or subscribe for any common stock (whether or
not beneficially owned by the undersigned), or any beneficial interest therein
(collectively, the “Securities”).
 
In order to enable the aforesaid covenants to be enforced, the undersigned
hereby consents to the placing of (i) legends on certificates representing the
Company’s securities and/or (ii) stop-transfer orders with the transfer agent of
the Company’s securities with respect to any of the Securities registered in the
name of the undersigned or beneficially owned by the undersigned, and the
undersigned hereby confirms the undersigned’s investment in the Company.
 
Dated: May 31, 2007
 

 
Signature
 
/s/ Fred Zeidman
Name: Fred Zeidman
Address: ____________________
City, State, Zip Code: ___________
 
________________________________
Print Social Security Number (if applicable)
or Taxpayer I.D. Number (if applicable)




--------------------------------------------------------------------------------



 
LOCK UP AGREEMENT
 
Except for those Securities (as defined below) issued to the undersigned for
compensation prior to the date hereof for services rendered to Natural
Nutrition, Inc., a Nevada corporation (the “Company”), the undersigned hereby
agrees that for a period commencing on May 31, 2007 and expiring on the earlier
of (a) the date which is ten (10) days after the date that all amounts owed to
Cornell Capital Partners, LP (the “Investor”) by the Company have been fully
paid and (b) the date upon which he shall cease to be an officer or director of
the Company (the “Lock-up Period”), he will not, directly or indirectly, without
the prior written consent of the Investor, issue, offer, agree or offer to sell,
sell, grant an option for the purchase or sale of, transfer, pledge, assign,
hypothecate, distribute or otherwise encumber or dispose of any securities of
the Company, including common stock or options, rights, warrants or other
securities underlying, convertible into, exchangeable or exercisable for or
evidencing any right to purchase or subscribe for any common stock (whether or
not beneficially owned by the undersigned), or any beneficial interest therein
(collectively, the “Securities”).
 
In order to enable the aforesaid covenants to be enforced, the undersigned
hereby consents to the placing of (i) legends on certificates representing the
Company’s securities and/or (ii) stop-transfer orders with the transfer agent of
the Company’s securities with respect to any of the Securities registered in the
name of the undersigned or beneficially owned by the undersigned, and the
undersigned hereby confirms the undersigned’s investment in the Company.
 
Dated: May 31, 2007



  Signature
 
/s/ Timothy J. Connolly 
Name: Timothy J. Connolly
Address: 109 North Post Oak Lane, Suite 422
City, State, Zip Code: Houston, Texas 77024
 
____________________________
Print Social Security Number (if applicable)
or Taxpayer I.D. Number (if applicable)

 



--------------------------------------------------------------------------------


 
 
WAIVER AND CONSENT


This Waiver and Consent is made as of May 31, 2007, by and between Cornell
Capital Partners, LP, a Cayman Island exempted limited partnership having its
principal place of business at 101 Hudson Street, Suite 3700, Jersey City, New
Jersey 07302 (“Cornell Capital”) and Natural Nutrition, Inc., a Nevada
corporation having its principal place of business at 109 North Post Oak Lane,
Suite 422, Houston, Texas 77024 (the “Company” and together with Cornell Capital
the “Parties” and each, a “Party”).


RECITALS:


WHEREAS, the Parties have entered into that certain Securities Purchase
Agreement (the “2005 SPA”), dated September 9, 2005 (the “Transaction Date”),
that certain Convertible Debenture, dated the Transaction Date (the “Convertible
Debentures”), that certain Security Agreement, dated the Transaction Date (the
“2005 SA”) and that certain Investor Registration Rights Agreement, dated the
Transaction Date (the “2005 RRA”, and together with the 2005 SPA, the
Convertible Debentures, the 2005 SA and all other transaction documents related
thereto or contemplated thereby, the “2005 Transaction Documents”) which have
been filed by the Company with the Company’s Current Report on Form 8-K with the
U.S. Securities and Exchange Commission on September 13, 2005;


 WHEREAS, the 2005 SPA contains a provision which restricts the Company, for so
long as any Convertible Debentures are outstanding, from entering into,
amending, modifying, or supplementing any agreement, transaction, commitment or
arrangement with any of its subsidiaries or any of its subsidiary’s directors,
persons who were officers or directors at any time during the two (2) years
prior to the Transaction Date, stockholders who beneficially own five percent
(5%) or more of the Company’s common stock, par value $0.001 per share (“Common
Stock”), Affiliates (as such term is defined in the 2005 SPA) or with any
individual related by blood, marriage, or adoption to any such individual or
with any entity in which any such entity or individual owns a five percent (5%)
or more beneficial ownership interest (collectively, the “Affiliate Conflict”);



--------------------------------------------------------------------------------


WHEREAS, the 2005 SPA also contains a provision which restricts the Company, for
so long as any Convertible Debentures are outstanding and without the consent of
Cornell Capital, to (i) issue or sell shares of Common Stock or preferred stock
without consideration or for a consideration per share less than the bid price
of the Common Stock determined immediately prior to its issuance, (ii) issue any
warrant, option, right, contract, call or other security instrument granting the
holder thereof the right to acquire Common Stock without consideration or for a
consideration less than such Common Stock’s bid price value determined
immediately prior to its issuance and (iii) enter into any security instrument
granting to the holder a security interest in any and all assets of the Company
(the “Issuance Conflicts” and together with the Affiliate Conflicts, the “2005
SPA Conflicts”);
 
WHEREAS, the 2005 SA contains certain provisions which restrict the Company,
from the date thereof until the Obligations (as defined therein) have been fully
paid and satisfied and unless Cornell Capital shall consent otherwise, from (a)
directly or indirectly making, creating, incurring, assuming or permitting to
exist any assignment, transfer, pledge, mortgage, security interest or other
lien or encumbrance of any nature in, to or against any part of the Pledged
Property (as defined therein), (b) issuing or selling its stock, stock options,
bonds, notes or other corporate securities (except as permitted under the 2005
SPA) and (c) creating, incurring, assuming or suffering to exist any additional
indebtedness of any description whatsoever in an aggregate amount in excess of
$250,000 outside of the ordinary course of its business (collectively, the
“Security Conflicts” and together with the 2005 SPA Conflicts, the “2005
Transaction Conflicts”);


WHEREAS, the Company acknowledges that as of the date hereof, the Obligations
(as defined in the 2005 Security Agreement) have not been fully paid and
satisfied;


WHEREAS, the Company acknowledges that it may be in default under the 2005 RRA
for failure to file the Registration Statement (as such term is defined therein)
by the Scheduled Filing Deadline (as such term is defined therein) and that it
may owe to Cornell Capital amounts in the form of liquidated damages calculated
in accordance with Section 2(c) therein (the “2005 RRA Default”);
 
WHEREAS, the Company desires to enter into, contemporaneously with the execution
of this Waiver and Consent, a Securities Purchase Agreement with Cornell Capital
pursuant to which Cornell Capital will purchase a secured convertible note (the
“Note”) in the amount of U.S. $9,292,894 (the “Purchase Price”), a related
warrant pursuant to which Cornell Capital shall be entitled to purchase up to
thirty-three percent (33%) of the Purchase Price of Common Stock (the
“Warrant”), a related Registration Rights Agreement (the “2007 RRA”), a
management compensation agreement with an affiliate (the “2007 MA”) and an
amended and restated 2005 SA (the “Amended SA”, and together with the 2007 SPA,
the Note, the Warrant, the 2007 RRA, the 2007 MA and all other transaction
documents related thereto or contemplated thereby, the “2007 Transaction
Documents”) to secure the Company’s obligations under the 2007 Transaction
Documents;


WHEREAS, the Company desires to obtain the express consent of Cornell Capital to
enter into and carry out its respective duties and obligations under the 2007
Transaction Documents and to obtain from Cornell Capital an irrevocable waiver
of the 2005 Transaction Conflicts, the 2005 RRA Default and any and all other
conflicts arising under the 2005 Transaction Documents with respect to Company
entering into the 2007 Transaction Documents and all other defaults of the
Company under the 2005 Transaction Documents; and


WHEREAS, based on the foregoing, Cornell Capital is willing to provide a
one-time consent to the Company to enter into and to carry out its respective
duties and obligations under the 2007 Transaction Documents and to grant to the
Company an irrevocable waiver of the 2005 Transaction Conflicts, the 2005 RRA
Default and any and all other conflicts arising under the 2005 Transaction
Documents with respect to the Company entering into the 2007 Transaction
Documents and all other defaults of the Company under the 2005 Transaction
Documents.


2

--------------------------------------------------------------------------------


AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing and the mutual promises made
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


1.  Recitals. The Recitals herein above are hereby incorporated into this Waiver
and Consent as if fully stated herein.


2.  Consent. Cornell Capital hereby consents to the Company entering into and
carrying out its respective duties and obligations under the 2007 Transaction
Documents, and only the 2007 Transaction Documents. This Consent is a one-time
consent and Cornell Capital may enforce this provision against the Company and
its assigns for any and all future agreements or other instruments to which the
Company and its assigns are a party.


3. Waiver. Cornell Capital hereby grants to the Company an irrevocable waiver of
the 2005 Transaction Conflicts, the 2005 RRA Default and any and all other
conflicts arising under the 2005 Transaction Documents with respect to the
Company entering into the 2007 Transaction Documents, and only the 2007
Transaction Documents, and all other defaults of the Company under the 2005
Transaction Documents.


4. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Waiver and
Consent shall be governed by the internal laws of the State of New Jersey,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New Jersey or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
Jersey. Each Party hereby irrevocably submits to the exclusive jurisdiction of
the Superior Court of New Jersey, sitting in Hudson County and the United States
District Court for the District of New Jersey sitting in Newark, New Jersey for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each Party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Waiver and Consent and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


 


[Remainder of Page Intentionally Left Blank]
3

--------------------------------------------------------------------------------




In Witness Whereof, this Waiver and Consent has been executed under seal by the
Parties written below as of the day and year first above written.




  CORNELL CAPITAL PARTNERS, LP
 
By: Yorkville Advisors, LLC
Its: Investment Manager
 
By: /s/ Troy Rillo
Name: Troy Rillo
Title: Senior Managing Director
 
 
NATURAL NUTRITION, INC.
 
By: /s/ Timothy J. Connolly
Name: Timothy J. Connolly
Title: Chief Executive Officer

 
4

--------------------------------------------------------------------------------


 